petit year tcmemo_1999_106 united_states tax_court francis ray haskins petitioner v commissioner of internal revenue respondent docket no filed date francis ray haskins pro_se charles j graves for respondent memorandum findings_of_fact and opinion gerber judge respondent determined deficiencies in ioner's federal_income_tax and additions to tax for the and taxable years as follows additions to tax_deficiency sec_6651 a sec_6654 a dollar_figure dollar_figure dollar_figure big_number big_number big_number at trial respondent sought an increase in petitioner's income_tax deficiency and increases in the additions to tax under sec_6651 and a the basis for the increase was an additional dollar_figure of income reflected on a form 1099-misc miscellaneous income from mt hope trucking inc for petitioner's tax_year that had not been included in the notice_of_deficiency petitioner conceded that he received all amounts determined by respondent including the increased amount from mt hope trucking inc for but he contends that no portion of the amounts received is taxable to him the issues as posed by petitioner are whether there are any provisions of the internal_revenue_code that classify petitioner as a taxpayer or require him to file a return whether respondent must provide reference to the statutory requirements to petitioner before he is required to file a return and or be liable for a federal tax and whether as a resident of the state of kansas petitioner is entitled to claim that he is a nonresident_alien and not subject_to federal tax findings_of_fact petitioner resided in wichita kansas at the time his petition was filed he attempted to file form sec_1040nr u s nonresident_alien income_tax returns showing zero income even though he attached forms 1099-misc reflecting the payment to him of nonemployee compensation_for and for the tax_year petitioner provided the following explanation - - it am a natural born free citizen national of kansas republic thus our united_states of america i have never lived in washington d c or the territories and i am not a federal employee at no time during the tax_year was i in the united_states i am presently pincite katherine wichita kansas and have resided at this address for the entire tax_year petitioner received nonemployee compensation from trucking companies for and in the amounts determined by respondent and in the increased amount described above for opinion petitioner seeks to avoid the incidence of federal_income_tax by advancing arguments that have been unsuccessfully advanced by other taxpayers he concedes that he received the amounts designated by others as nonemployee compensation but he contends that he is not subject_to tax there is no controversy about petitioner's sincerity or motive s for avoiding federal ' simply we must decide whether petitioner's legal tax positions are sufficient petitioner is not the first to pose such arguments in the guest to avoid federal_income_tax he contends that he is not a citizen_of_the_united_states and that he is a citizen of kansas only following this line of reasoning he deems himself to be a nonresident_alien vis-a-vis his relationship to the federal government in hacker v commissioner tcmemo_1994_488 we addressed this same argument as follows ' no penalties or additions to tax have been determined or asserted that require such an inquiry - - petitioner's so-called legal arguments or positions were concocted to avoid payment of tax petitioner's legal argument is an insidious form of sophistry where he conglomerates material out of chronological historical and textual sequence solely to reach the conclusion that he does not have to pay tax his attempt to convince us that he is a nonresident_alien who did not earn income from domestic sources at a time when he resided and earned his income in the state of california falls short of even being specious and must fail it would be wasteful to further elaborate or evaluate petitioner's contentions in this opinion likewise petitioner here may be a citizen of kansas but he is also a citizen_of_the_united_states the statutory material relied upon by petitioner and included in the record is no more convincing or authoritative than that cited in hacker v commissioner supra as to petitioner's contention that he is not required to file a return unless respondent can first demonstrate the legal foundation for such requirement the cases addressing and rejecting that approach are numerous and we need not waste time reciting or analyzing them here in this case petitioner admittedly failed to file returns respondent based upon information provided by third-party trucking companies determined that petitioner had income in each of taxable years petitioner although petitioning this court has not shown factual or legal error in respondent's determination of petitioner's correct income_tax_liability for the years in issue in addition respondent made a prima facie case for an increased deficiency for and petitioner has not come forward with evidence showing otherwise --- - having decided that petitioner's legal positions do not refute respondent's determination of income_tax deficiencies we next consider whether petitioner is liable for the additions to tax determined by respondent petitioner admitted at trial that he did not file a federal_income_tax return for the and tax years even if petitioner had contended that the form sec_1040nr he submitted for and should suffice to obviate the late filing addition for those years attempts by citizens to file in the status of a nonresident_alien do not constitute valid tax returns within the meaning of sec_6651 see eg sherwood v commissioner tcmemo_1997_26 affd without published opinion 138_f3d_953 5th cir in addition petitioner's legal positions do not suffice to justify his failure_to_file and he has not otherwise shown reasonable_cause for his failure_to_file returns for and we accordingly hold that petitioner is liable for additions to tax under sec_6651 for late filing in and finally respondent determined that petitioner is liable for additions to tax for failure to pay estimated_tax petitioner has not shown any error in this determination therefore we if we decide that the additions to tax are applicable for the amounts determined in the notice_of_deficiency must be increased to reflect the increased income_tax deficiency shown by respondent section references are to the internal_revenue_code as amended and in effect for the periods under consideration rule references are to this court's rules_of_practice and procedure -- - hold that petitioner is liable for sec_6654 additions to tax for failure to pay estimated_tax in each of the taxable years and to reflect the foregoing and to calculate increased amounts of income_tax deficiency and additions to tax for decision will be entered under rule
